654 S.E.2d 253 (2007)
SANDY MUSH PROPERTIES, INC., and Florida Rock Industries, Inc., Plaintiffs
v.
RUTHERFORD COUNTY, By and Through the RUTHERFORD COUNTY BOARD OF COMMISSIONERS, Defendant.
No. COA06-68-2.
Court of Appeals of North Carolina.
December 18, 2007.
Kennedy Covington Lobdell & Hickman, L.L.P., by Roy H. Michaux, Jr. and Ann M. Anderson, Charlotte, for Plaintiffs.
Sigmon, Clark, Mackie, Hutton, Hanvey, & Ferrell, P.A., by Warren A. Hutton, Forrest A. Ferrell and Stephen L. Palmer, Hickory; and Nanney, Dalton & Miller, L.L.P., by Walter H. Dalton and Elizabeth Thomas Miller, Rutherfordton, for Defendant.
McGEE, Judge.
In Sandy Mush Props., Inc. v. Rutherford Cty., 181 N.C.App. 224, 638 S.E.2d 557 (2007), our Court held, inter alia, that pursuant to N.C. Gen.Stat. § 153A-344(b) (2003), Plaintiffs did not obtain a statutory vested right to use the subject property as a quarry by virtue of the issuance of a building permit for an office building. Sandy Mush, 181 N.C.App. at 232-36, 638 S.E.2d at 562-64. Our Supreme Court allowed Plaintiffs' petition for discretionary review "for the limited purpose of remanding this case to the Court of Appeals for reconsideration of its decision in light of Robins v. Town of Hillsborough, 361 N.C. 193, 639 S.E.2d 421 (2007)." Sandy Mush Props., Inc. v. Rutherford Cty., 361 N.C. 569, 651 S.E.2d 566 (2007). Upon remand, our Court ordered the parties to submit supplemental briefs and the matter is now before our Court for reconsideration as ordered by our Supreme Court.
In Robins, our Supreme Court held that "when the applicable rules and ordinances are not followed by a town board, the applicant is entitled to have his application reviewed under the ordinances and procedural rules in effect as of the time he filed his application." Robins, 361 N.C. at 199, 639 S.E.2d at 425.
In the present case, Plaintiffs argue that the rationale of Robins "supports a determination that Plaintiffs had a vested right to develop the property upon fulfilling all permitting requirements applicable under State law." We disagree.
The Supreme Court specifically limited its holding in Robins, as follows:
Although the parties have presented arguments as to whether [the] plaintiff may assert a vested right, either by operation of statute or common law principles, these arguments are inapposite because our vested rights decisions have considered whether a plaintiff has a right to complete his project despite changes in the applicable zoning ordinances, see, e.g., Finch v. City of Durham, 325 N.C. 352, 373, 384 S.E.2d 8, 20 (1989), an issue distinct from the one before us today.
Robins, 361 N.C. at 197, 639 S.E.2d at 423. Because the Supreme Court in Robins determined that the issue of a statutory vested right was not an issue before the Court, Robins is thus not a statutory vested rights case, and we hold that the decision in Robins has no effect on the present case. Therefore, we affirm our prior decision in full.
Affirmed.
Judges BRYANT and ELMORE concur.